Citation Nr: 9921870	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  95-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jill Warren, Attorney, 
Southeast Mississippi Legal Services 
Corporation


WITNESSES AT HEARING ON APPEAL

Appellant and her friend



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for PTSD.

The Board notes that the veteran initially filed a claim in 
1992 for, among other things, PTSD.  By rating decision dated 
in January 1993, the RO denied entitlement to service 
connection for PTSD on the basis that PTSD was not related to 
the veteran's military service.  In December 1993, the 
veteran filed a claim for PTSD based on sexual trauma.  The 
RO apparently considered this a new claim for entitlement to 
service connection for PTSD and undertook de novo review of 
the claim.  The Board agreed with this analysis and, in 
November 1998, remanded the issue to the RO to schedule a 
hearing before the Board.  The RO scheduled a hearing and 
notified the veteran but she failed to appear.  Thus, the 
requested developments have been accomplished to the extent 
possible and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

3.  PTSD was diagnosed in 1993 but it was not related to any 
event or occurrence in service; rather, it was associated 
with post-service incidents primarily involving the veteran's 
abusive husband and her son's death.


CONCLUSION OF LAW

PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  That is, she has presented a claim which 
is plausible.  Her evidentiary assertions are presumed 
credible for the purposes of this determination.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  Although the new 
regulation purports to essentially restate the three 
essential elements previously in effect, the timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as affects this claim.  Thus, the 
Board will adjudicate the veteran's claim pursuant to the 
regulations in effect at the relevant times. 

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

Further, the Board notes that special evidentiary procedures 
for PTSD claims based on personal assaults were established 
in February 1996 in VA Adjudication Procedure Manual M21-1, 
Part III, § 5.14(c) (Feb. 20, 1996).  In Patton v. West, 12 
Vet. App. 272 (1999), the Veterans Claims Court found that 
the VA had undertaken a special obligation to assist a 
claimant in producing corroborating evidence of an in-service 
stressor.  Thus, the Veterans Claims Court concluded that 
more particularized requirements were established regarding 
the development of alternative sources of information with 
respect to personal assault claims as service records may be 
devoid of evidence because victims of personal assault do not 
file official reports.  Patton v. West, 12 Vet. App. 272 
(1999); YR v. West, 11 Vet. App. 393 (1998).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat, nor has she so claimed.  Rather, she maintains 
that she was sexually assaulted in service and, as a result, 
suffers from PTSD.  A review of the veteran's service medical 
records reveals no complaints, symptomatology, or findings of 
a psychiatric disorder or of a sexual assault.  The August 
1961 separation examination report demonstrates a normal 
psychiatric evaluation.

Post service medical records are negative for treatment for 
or a diagnosis of a psychiatric disability until many years 
after separation from service.  In 1988, the veteran was 
treated for situation depression and was noted to be in a 
stormy and unhappy marriage.  She had three children, one who 
had been killed in an accident, one who was an alcoholic, and 
the third who had "problems."  A December 1988 medical 
certificate shows that the veteran was treated for vaginal 
and pubic area soreness after she reported that her husband 
raped her.  Treatment notes dated in August 1990 reveal that 
she was recently divorced and needed counseling with respect 
to her life adjustment problems.  Outpatient treatment 
records show on-going mental health counseling for a variety 
of issues, primarily focusing on her husband and family.  

An early 1992 mental health clinic treatment note shows that 
the veteran was undergoing psychotherapy.  She had been going 
to physical therapy, vocational rehabilitation, and was 
concerned over the effects of a fall some months previously.  
She alluded to many years of painful events, flashbacks, and 
was worried about security in her new apartment but no basis 
of the concerns was reported.  She continued in psychotherapy 
throughout 1992 and complained of nervousness, had nightmares 
of her husband choking her, and reported family discord 
between herself, her sister, and their mother.  She also 
discussed that she had talked to a District Attorney 
concerning her husband's rape of her in 1988 and there were 
other references to her husband beating and raping her.  In 
the May 1992, the veteran sought treatment for a problems 
with her left elbow and reported a past medical history of 
rape trauma.  A mental health treatment plan diagnosis was 
noted as adjustment disorder with depression.  In June 1992, 
she filed her claim for PTSD.  Parenthetically, the Board 
notes that she identified 1988 as the date her PTSD began.

In a December 1992 neurological examination, the veteran 
related a past medical  history of PTSD secondary to a rape 
by her ex-husband in December 1989.  She reported that she 
had been diagnosed with PTSD two months previously.  In a 
January 1993 VA PTSD examination report, the veteran related 
that she completed high school at age 18 and entered the Air 
Force almost immediately, although the examiner noted an 
inconsistency between the veteran's recollection and the 
evidence in the file.  She commented that she did her work 
well and was at the top of her class.  She remarked that she 
was permitted to resign after two years of a three year 
enlistment because she had gotten married (although the 
record shows that she only served one year).  After service, 
she raised her daughter (now grown) and thereafter worked at 
various jobs.  In 1976, she was in a serious automobile 
accident and had a long convalescence during which she had to 
learn to walk again.  Apparently in 1984, she witnessed her 
son killed by a drunk driver and saw his badly mangled body 
in the accident.  She was thereafter hospitalized for 45 days 
and was diagnosed with stress and trauma.  She had been 
attending the Mental Health Clinic and reported that she had 
been diagnosed with PTSD.

Mental status examination revealed that she was neatly 
groomed, and her facial expression was of slight depression.  
Her speech was rather hurried, pressured, and at time showed 
a bit of irritation when she had to find the exact date or 
sequence of events.  She complained of severe headaches and 
muscle spasms, so severe that at times she was unable to 
walk.  She reported that she did not trust people because she 
had been actually raped twice and her employer had attempted 
to rape her on more than one occasion.  Her husband also put 
a gun to her head and threatened to kill her because he was 
angry about alimony.  She reflected that the experiences made 
her relationship with men extremely difficult and she had 
dreams about past experiences but was unable to give a 
definite time or frequency of the experiences.  She related 
another experience when her husband attempted to force her to 
perform fellatio and forced his penis into her mouth.  She 
observed that she had this flashback once every month or two 
and it made her upset and angry.  She described feeling 
dejected, sad, and had infrequent crying spells.  She denied 
suicidal thoughts.  She stated that she got along well with 
others but did not have friends, only saw people at school 
and work.  She was in school on a full scholarship and had 
gotten high grades.  

The examiner noted that the veteran presented with a rather 
mixed psychiatric picture.  He noted there were many symptoms 
of PTSD, especially with regard to the rape attempts, her 
husband's assault, and seeing the body of her dead son.  He 
also identified a number of hysterical features and noted 
that she was quite emotional during the interview.  He also 
remarked that she was mildly depressed.  He concluded, that 
the major psychiatric picture was that of anxiety and the 
symptoms of depression and hysterical features were 
associated with the anxiety disorder.  The final diagnosis 
was PTSD.

Based on the evidence outlined above, the Board finds that, 
even assuming a current medical diagnosis of PTSD, the 
veteran has failed to show a medical nexus between her 
current diagnosis of PTSD and active duty service.  
Specifically, there is no evidence of psychiatric treatment 
in service or until many years after service separation.  By 
the veteran's own testimony, she sought psychiatric treatment 
in 1984 after witnessing the death of her son.  

The first evidence of a psychiatric disorder contained in the 
claims file is dated in 1988, when, among other things, the 
veteran reported that she had been raped by her husband.  
Thereafter, she sought counseling for what was described as 
life adjustment problems.  Again in 1992, she reported 
nightmares of her husband choking her, and had talked to 
officials about a rape charge against her then-former 
husband.  In a March 1992 outpatient treatment note, she 
related that her husband raped her and was addressing 
relationship issues.  In June 1992, she filed a claim for 
entitlement to service connection for PTSD and identified 
1988 as the date her PTSD began.  This date coincides with 
the reported rape by her husband.  A December 1992 
neurological examination specifically noted a history of PTSD 
secondary to a rape by her ex-husband.  Significantly, none 
of the medical examiners or treating psychologists attributed 
her psychiatric disorder to a rape in military service, nor 
had she made such a claim at that point.

In December 1993, the veteran filed another claim for PTSD 
and alleged that she was raped in service.  She maintained 
that she agreed to go on a blind date with another soldier, 
who subsequently raped her.  She reflected that she had also 
been sexually harassed by her superior officer and felt 
humiliated by the ordeal.  At a personal hearing in December 
1996, the veteran's friend testified that she had known the 
veteran for over two years.  She reflected that the veteran 
did not trust easily, was not personal, was not outgoing, did 
not laugh, and became nervous around men.  The veteran told 
her that she was that way because she was raped in the 
military.  

The veteran testified, first, that she believed her DD214 was 
incorrect and that she thought she was in service from 
October 1960 until 1962.  Parenthetically, the Board notes 
that service personnel records support the service as shown 
on the DD214.  Nonetheless, she related that the military was 
hard on female personnel back then and she was harassed by 
her commanding officer.  She indicated that she was slapped 
on the buttocks, invited to coffee when she was up for 
promotion, groped, and called a dyke and lessie.  She also 
related that she was raped on a blind date.  She maintained 
that she reported the incident to the Provost Marshal's 
office and to the police, but that the records were no longer 
available.  She described the affect on her marriage and her 
husband had a disagreement with an officer over her.  She 
reported that a letter was sent to her father about the 
incident.  She described how the incident had affected her 
work and school.

Of concern to the Board is the letter submitted by the 
veteran in support of her claim.  The letter, dated in August 
1961, is purportedly from the VA to the veteran's father 
regarding a sexual assault in service and her subsequent 
treatment.  First, as initially recognized by the RO, the 
letterhead indicates that the letter is from the Department 
of Veterans Affairs.  However, in 1961, VA was not a cabinet-
level department and was known as the Veterans 
Administration.  In addition, although the letter has a VA 
seal, it is the seal of the Department of Veterans Affairs, 
not the Veterans Administration.  Further, although it 
appears that the letter was meant to be sent by a treating 
physician, the phraseology and cadence are lacking, including 
grammatical and sentence structure errors.  Moreover, there 
is no signature on the letter as it appears that the bottom 
of the letter was torn and recopied.  Finally, if this 
happened while the veteran was in service, notice would most 
likely have come to her family from the service department, 
not the VA.  Therefore, the Board doubts the validity of the 
letter and has serious concerns regarding the over-all 
credibility of the veteran to submit this letter in support 
of her claim.  Because the evidence indicates that the letter 
was not, in fact, as represented by the veteran, the Board 
will place minimal weight on the evidence contained therein.  

The Board also notes that the VA physician who diagnosed PTSD 
related that the veteran had reported two occasions of being 
raped, and several incidents of attempted rape by her 
employer.  These appear to be separate incidents from the 
alleged rape by her husband, although she did report an 
incident with her husband of forced fellatio.  Significantly, 
her psychiatric symptomatology appeared to be centered on the 
incidents with her husband and her son's death, and at no 
time did she suggest, nor did the examiner consider in making 
a diagnosis, that the alleged rapes had taken place in 
service.  Accordingly, there was no mention of the veteran's 
active duty service in connection with the diagnosis of PTSD 
at the time it was made.  Even though the veteran has since 
stressed that at least one of the rapes occurred in service, 
the Veterans Claims Court has held that the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  

The Board has also reviewed this claim in view of the recent 
holdings in Patton v. West, 12 Vet. App. 272 (1999) and YR v. 
West, 11 Vet. App. 393 (1998) concerning development and the 
applicability of certain Manual provisions.  The Board finds 
that all alternative sources of information in an attempt to 
develop the veteran's claims have been exhausted.  According 
to the veteran's own testimony, attempts were made to obtain 
copies of the reports she maintained were filed at the time 
of the incident without success.  Moreover, to the extent 
that the veteran submitted secondary evidence in the form of 
a letter purportedly from VA to her father dated in 1961, the 
Board has also noted that that evidence will be afforded less 
weight for the reasons described above.  Further, there is no 
suggestion in the service medical records of a change of 
behavior which may have evidenced the occurrence of an in-
service stressor.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of relevant 
information; however, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

Finally, the Board has also considered the statement of the 
veteran's friend that she has known the veteran for two years 
and was told by the veteran that she had been raped in 
service.  The testimony, in 1996, does not provide a basis 
for relating PTSD to service, some 35 years earlier, nor is 
she competent to make that medical connection.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board finds that even assuming a current 
diagnosis of PTSD, the medical evidence does not related the 
diagnosis to any in-service occurrence or event.  
Accordingly, the veteran has failed to show a medical nexus 
between service and PTSD, as required by law, and the claim 
must be denied.  Finally, the above reported findings support 
the conclusion that the veteran failed to establish a medical 
nexus between a current diagnosis of PTSD and military 
service under the "old" regulation as well.  As noted, 
there appears to be no substantive difference in the 
application of the old and new regulations as they apply to 
this case.  The findings reported above fail to show a 
medical nexus.  Thus, the grant of entitlement to service 
connection for PTSD is not warranted under any of the 
applicable criteria.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

